On the facts shown we think the motion to dismiss this action for failure to prosecute should have been granted. Although the accident occurred in February, 1950, and suit was instituted in February, 1951, the note of issue was not filed until March, 1956, and then only after the motion to dismiss had been made. The belated filing does not excuse the past neglect (donannucci v. Brooklyn & Richmond Ferry Co., 278 App. Div. 861). No adequate excuse is given for the delay in proceeding with the case. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion ' granted and the complaint dismissed, and the clerk is directed to enter judgment in favor of the defendant dismissing the complaint for lack of prosecution, with costs. Concur — Breitel, J. P., Rabin, Frank, Valente and McNally, JJ.